DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 8, 10-14, 17-19, and 111 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,407,966 to Ebert et al., (hereinafter “Ebert”).
Ebert discloses a curable volume expandable polymer composition comprising: an organic acid component, wherein the organic acid component comprises a first organic acid, and a second organic acid; wherein said polymer composition, when being heated to an activation of expansion temperature above room temperature (starting from 220 C), undergoes volume expansion due to decarboxylation of the first organic acid and/or the second organic acid; and wherein the relative weight ratio of the first organic acid to the second organic acid is within the range of from 10:1 to 1:10.  See illustrative examples disclosing foamable compositions comprising acetoacetic acid ester as one acid component and silicic acid as the second acid component.
While the illustrative examples utilize acetoacetic acid esters, acetoacetic acid is expressly discloses as one of three preferred acid compounds, and as such is clearly envisaged from the small genus disclosed in col. 4, lines 49-51.  Acetoacetic acid is a monocarboxylic beta keto acid that fully correspond to the acid claims in claims 10-14 and 17-18.
The molecular weights of  the disclosed acetoacetic and silicic acids fully correspond to the claimed. 
The amounts of the acids and the ratio of the acids in the illustrative examples 2,3, etc., fully correspond to the claimed. 
At least one of the acids disclosed by the reference is a hydrocarbon acid comprising no functional groups other than carboxylic acid groups (-CO2H), carbonyl groups (-C(=O-), hydroxyl groups (-OH) and vinylogous carboxylic acid groups (-C(=O)-C=C-OH).
At least one of the acids disclosed in the reference is a ketocarboxylic acids (such as acetiacetic or malonic acids). It could be considered either the first or the second acid. 
The polymer composition disclose by Ebert (i) is dry to the touch at room temperature; (ii) becomes adhesive at elevated temperature.
The invention as claimed, therefore, is fully anticipated by the disclosure of Edberg. 
Claim(s) 1- 8, 10-14, 17-19, and 111  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert.
This is the alternative rejection of claims 1-4, 7, 8, 10-14, 17-19, and 111.
The disclosure of Ebert is discussed above.
In addition, Ebert discloses various keto acids a suitable for its invention, such as acetoacetic acid, malonic acid, cyclopentanone diacid, etc.  See, col. 4, lines 30-48.
While not expressly disclosing combined use of two acid,  its been long established by the case law, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.   Such combination would have been obvious in any proportion of the two components in the absence of evidence of unexpected results that can be attributed to the claimed ratios of the two acids.
The reference further discloses that the suitable amounts of at least one acid is up to 10 wt %, which makes the claimed amounts of acid compound at least obvious.  Col. 4, lines 55-59.
Eberg further discloses that polymers that can be used in invention are polymers such as ethylene-vinyl acetate (col. 7, lines 15-17) and alkyl-acrylate copolymers such as styrene-methyl methacrylate, Paragraph bridging cols. 6 and 7.  Use of two or more components known for the same purpose would have been obvious as per discussion above.
The invention as claimed, therefore, is fully within the purview of the Ebert reference and choosing specific components from  the lists of expressly disclosed components or disclosed amount ranges would have been obvious with reasonable expectation of success. 
The showing of improved results due to use of two organic acids is noted.
However, the showing of improved results, even if, arguendo, is unexpected, is not commensurate in scope with the claimed invention.
First, no amount of acid (ether first of the second) is claimed in the broad claim, and the amounts claimed in dependent claim are very broad and can be as low as 0.1 wt % (as per claim 4) and 2.5 wt % as per claims 7.  Meanwhile the data in the illustrative examples is provided for compositions containing 20 wt % of combined acids.  Based on the data on record, there is absolutely no reasonable expectation that any improvements would be achieved for compositions containing 0.1 re 2.5 wt % of the acids (and unspecified acid amounts as per independent claim).  Moreover, the compositions containing, for example, 10 wt % of total acid, the amounts of one acid may be 9 wt % and the other 1 wt %.  Again, the showing of improved results is only provided for compositions containing the acids in the ratio of 1:3, and no other ratios.  Further, there is no evidence of any unexpected improvements  due to use of two different keto-acids.
Thus, the showing of alleged unexpected results in not commensurate in scope with the claimed invention.   


Claim(s) 1-8, 10-13 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,330,635 to Tokas, (hereinafter “Tokas”).
Tokas discloses a curable volume expandable polymer composition comprising an organic acid component, wherein the organic acid component comprises organic acids; wherein said polymer composition, when being heated to an activation of expansion temperature above room temperature, undergoes volume expansion due to decarboxylation of the organic acids.
  See the entire document, illustrative examples.
In illustrative examples the reference discloses various suitable organic acids, each of which have the molecular weight corresponding to the claimed  molecular weights and the acids are present in the polymeric compositions in the amounts corresponding to the claimed.   See also col. 3, lines 33-46.
The acids exemplified in examples and in col. 3, lines 29-33 are dicarboxylic organic acids that fully correspond to the acids as claimed in claims 10-13.
The reference does not exemplify simultaneous use of  two organic acid.  However, as long established by the case law, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.   Such combination would have been obvious in any proportion of the two components in the absence of evidence of unexpected results that can be attributed to the claimed ratios of the two acids.
The showing of improved results due to use of two organic acids is noted.
However, the showing of improved results, even if, arguendo, is unexpected, is not commensurate in scope with the claimed invention.
First, no amount of acid (ether first of the second) is claimed in the broad claim, and the amounts claimed in dependent claim are very broad and can be as low as 0.1 wt % (as per claim 4) and 2.5 wt % as per claims 7.  Meanwhile the data in the illustrative examples is provided for compositions containing 20 wt % of combined acids.  Based on the data on record, there is absolutely no reasonable expectation that any improvements would be achieved for compositions containing 0.1 re 2.5 wt % of the acids (and unspecified acid amounts as per independent claim).  Moreover, the compositions containing, for example, 10 wt % of total acid, the amounts of one acid may be 9 wt % and the other 1 wt %.  Again, the showing of improved results is only provided for compositions containing the acids in the ratio of 1:3, and no other ratios. Thus, the showing of alleged unexpected results in not commensurate in scope with the claimed invention. 


Response to Arguments
Applicant's arguments filed 11-14-2022 have been fully considered but they are not persuasive. With respect to the rejections of claims over Ebert, the applicants argue that “Applicant has amended the claims to clarify that the nature of the claimed polymeric materials is for forming compositions that are latent foaming, adhering, and curing compositions. In other words, the claimed compositions are applied to a surface prior to exposure to the claimed expansion temperature and are later exposed to elevated temperatures in the range of the expansion temperature at which time the material foams, forms adhesive qualities, and cures.”
The examiner expressly noes on the record that the composition claimed  in claim 1 is just a curable composition that contains the claimed components that exhibits certain properties.  There is nothing in the claims that requires the composition to be applied to a surface prior to exposure to the claimed expansion temperature and are later exposed to elevated temperatures in the range of the expansion temperature at which time the material foams, forms adhesive qualities, and cures.
All is required by the claims is that the claimed composition “when being heated” to a certain temperature expands, and that the claimed composition is “is adapted to form adhesive characteristics upon exposure to said activation of expansion temperature to form a bonding agent between two surfaces.”
In other word, and contrary to the applicants’ arguments, the claimed limitation are drawn to a composition that exhibits certain characteristics when heated to the activation temperature.
The claims do not require actual heating of the composition or actual  application to a surface.  The limitations reciting such heating, foaming and application are mere limitations of intended use of the claimed compositions and are met if the composition disclosed in the reference is capable of being used for intended application.  The disclosed composition is inherently capable for the claimed use because the disclosed composition is believed to be substantially identical to the composition disclosed in the instant specification and as claimed.  
The applicants further states that  “as the Examiner states in the current office action, no teachings have been identified to suggest the specific combination of acids in the claimed ratios.”
This statement is incorrect.  The examiner expressly addressed this issue.  While the specification does not exemplify combining specifically claimed combination of acids, the examples provide ratio of acids used and further the disclosure  provides a limited disclosure of suitable acids, from which use of a combination of the specific acids is clearly envisaged. 
The applicants further argue that  “(1) The materials in Ebert are foamed upon extrusion at temperatures above 220 OC - 330 C. The materials as claimed would thus develop adhesive qualities within the extruder, which would cause the material to adhere to the interior of the extruder causing undesirable build-up of material in the extruder.”  This argument is irrelevant to the claimed composition.  As discussed above, the claims are drawn to a composition and NOT to its use or a process of foaming the composition.  As such,  it is irrelevant how  it is being processed in the reference and what properties it develops while being processed.  All that matters is that the disclosed composition is capable of exhibiting the claims compositions when and if it would be heated to the claimed temperature under at least some processing conditions (such as those disclosed in the instant application, such as, for example,  when it is applied to a surface prior to exposure to the expansion temperature and is later exposed to elevated temperatures.) 
The other arguments presented by the applicants is that “(2) Even if the polymeric adhesives claimed were capable of extrusion at 220 C - 330  C - 330   the material would foam, adhere and cure as claimed upon extrusion. As a result, the ability of the claimed material to foam and cure at a later time to bond two surfaces would be eliminated.”
Once again, the processing of the compositions disclosed in the reference is irrelevant to the claimed composition.  If the disclosed compositions is capable of being adhesive (via processing at any condition) it meets the limitation of the claimed composition. 
The applicants provided no convincing arguments why the compositions as disclosed in the reference are any different from the compositions as claimed. While the applicants, arguably, may have used the compositions for a particular use that maybe not disclosed in the references, as discussed above, the claims are drawn to a composition that exhibits some properties and that would exhibit some other properties when  heated to specific temperatures. There is nothing on the record that suggest that the compositions disclosed in the cited references would not exhibit such properties when heated to the claimed temperatures (such as at 220 C).  Actual heating and foaming is not required by the claims. 
With respect to the rejection of claims over Tokas, the applicants present similar arguments, i.e., that “Tokas requires "by melt colloiding at temperatures of about 150° to 3250 C. under super-atmospheric pressure" to cause foaming. As a result, sufficient reasoning has not been set forth as to why one skilled in the art would modify the material that foams by melt colloiding at temperatures of about 1500 to 325 °C under super- atmospheric pressure during to form a latent foaming/curing adhesive for bonding as currently claimed.”
Once again, the claims drawn to a product do not require any processing steps to be preformed on it or require any further processing or application of such composition.  Thus, no modification of any processing steps is required to meet the claimed composition.
It is further expressly noted on the record, that the claims are drawn to “curable volume expandable composition”, i.e. to a composition that is neither cured not is expanded.   It is capable of being cures and expanded when it is exposed to some processing conditions.  However,  such compositions as discussed above, is not limited by any future intended application or processing conditions. 
The invention as claimed, thus, is still considered to be unpatentable over the teachings of the cited references.  
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See discussion in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765